Reasons for Allowance

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2022 has been entered.

The following is an examiner’s statement of reasons for allowance:
	Regarding independent Claims 1 and 19 (and their respective dependent claims), while PG Publication No. 2015/0115698 to Brok et al disclose a hydraulic motor vehicle braking system 4 (see Figures 2-5) and method for operating the braking system including: an electronic stability control system of dual-circuit design (see paragraph 0017) comprising a first brake circuit 17 which acts on one or more first wheel brakes 3, and a second brake circuit 18 which acts on one or more second wheel brakes 3, the first brake circuit 17 comprising a first hydraulic pressure generator 9/23 which is electrically controllable for control interventions, and the second brake circuit a comprising a second hydraulic pressure generator 10/24 which is electrically controllable for control interventions, independently of the first hydraulic pressure generator 9/23 (see paragraphs 0011-0039, in particular paragraph 0030), an electric parking brake system comprising an electrically controllable first actuator 29 (see fluidly isolated from the first brake circuit such that the one or more first wheel brakes are fluidly connected to only the first brake circuit and the one or more second wheel brakes are fluidly connected to only the second brake circuit, as now claimed in amended Claims 1 and 19.
	In other words, as applicant points out in his remarks filed January 26, 2022, 
Brok et al disclose that each wheel brake 3 fluidly connects each fluid line 27 to each respective fluid line 28. More specifically, the downstream ends of the lines 27, 28 are
fluidly connected to each other through each wheel brake 3. Consequently, the fluid
lines 27 are not fluidly isolated from the fluid lines 28 and, thus, Brok does not teach 
a first brake circuit and a second brake circuit fluidly isolated from the first brake circuit, as recited in amended claims 1 and 19.  In addition, in Fig. 4 of Brok et al each wheel brake 3 is fluidly connected to both the fluid lines 27 defining the first brake circuit as well as the fluid lines 28 defining the second brake circuit. Brok et al disclose that the wheel brakes 3 must be fluidly connected to both brake circuits to enable either ESC block 9, 10 to operate the wheel brake(s) depending on whether the electric systems fluidly isolated from the first brake circuit which acts on one or more second wheel brakes with the one or more first wheel brakes being fluidly connected to only the first brake circuit and the one or more second wheel brakes being fluidly connected to only the second brake circuit, and further including an electric parking brake system, as recited in amended claims 1 and 19. 
	It is for these reasons that applicant’s invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        02/14/22